THEA~T~RNEYGENERAL
                                            OF-TEXAS
                                           AUSTIN        11.   TEXAS

  WI&          WILSON
ATrORNEY         GENERAI.


                                            June 6,       1962

        Hon. William A. Harrison                    Opinion No.        WW- 1341
        Commissioner      of Insurance
        International   Life Building               Re:        Whether an application for Mineola-
        Austin,   Texas                                        Wood County Local Mutual Aid
                                                               Association  was pending before the
                                                               Commissioner    of Insurance or the
                                                               State Board of Insurance at the
                                                               effective date of Article 22. 21.

        Dear    Commissioner       Harrison:

               In a recent letter you requested an opinion of this office whether
        an application for a temporary    or other certificate of authority was
        pending before the Commissioner      of Insurance or the State Board of
        Insurance on August 28, 1961, the effective date of Article 22.21 of the
        Texas Insurance Code.

               Article 22.21,   prohibits the organization   of a local mutual aid
        association   or local mutual burial association   pursuant to Article     12.05
        of the Texas Insurance Code subsequent to August 28, 1961.           However,
        the prohibition would not be applicable to the company or association
        for which an application to the Commissioner       of Insurance or the State
        Board of Insurance for a temporary      or other certificate   of authority was
        pending as of August 28, 1961.

                Article     22. 21 reads   as follows:

                     “From and after the effective date of this Act, no local
                mutual aid association    or local mutual burial association
                may be organized under and pursuant to the provisions         of
                Art. 12.05 of the Insurance Code of Texas.        The provisions
                of this Art. ,22.21 shall not, however,     be applicable to:
                (1) any company or association      which holds a temporary     or
                other certificate  of authority at the effective date of this
                Act; or (2) any company or association      for which an appli-
                cation to the Commissioner      of Insurance or the State Board
Hon.   William    A.   Harrison,   page 2   (WW-1341)




        of Insurance for a temporary     or other certificat,e    of auth-
        ority is pending at the effective date of this Act.       Added
        Acts 19,61, 57th Leg.,  p. 345, ch. 180, 0 1.”

       The pertinent facts involved are these.      On August 11, 1961,
Mr. J. W. Falvey,     Jr.,   Attorney at Law, of Longview,     Texas,  re-
quested the reservation    of three names for local mutual aid societies:
Wood County Local Mutual Aid Association;         Mineola Local Mutual Aid
Association;  and Mineola-Wood      County Local Mutual Aid Association.
On August 23, 1961, the Commissioner         of Insurance informed Mr. Fal-
vey that the three names had been r~eserved for the organization       of a
new local mutual aid association.       The necessary   papers for the appli-
cation and organization    of the local mutual aid association  were enclosed
in the letter of August 23, 1961.

        By statute and by administrative  rulings the following        materials
comprise    an application for a local mutual aid association:         (See
Articles   12.05 and 12.14 of the Insurance Code).

        1.   Application for Permit (Form No. 1)
        2.   Letter setting forth facts showing territory       which can
             support the proposed association.
        3.   Articles   of Association in triplicate.
        4.   Constitution and By-Laws     in triplicate.
        5.   Policy forms in duplicate.
        6.   Application for policy in duplicate.
        7.   Rate Sheet in duplicate.
        8.   Application for Reinstatement      in Duplicate.
        9.   Organizers’    bond.
       10.   Fees in the sum of $21.00.

       None of the above items were received by,the State Board of
Insurance or the Insurance Commissioner      from the organizers of the
local mutual aid association  prior to or on August 28, 1961.

       It is clear that an application was not pending on,August 28, 1961,
when none of the documents comprising        an application were on file with
the State Board of Insurance on or before August 28, 1961.         The appli-
cable statutes and administrative     rulings do not provide that the reser-
vation of a name for a local mutual aid associationis       a part of the
Hon.   William    A.   Harrison,   page 3      fWW-1341)




application    for such an association.

                                   SUMMARY

                   An application for Mineola- Wood County Local
              Mutual Aid Association    was not pending before the
              Commissioner     of Insurance or the State Board of
              Insurance at the effective date of Art. 22. 21.

                                          Very    truly    yours,

                                          WILL WILSON
                                          Attorney General          of Texas



                                          BY
                                                 Bob E. Shannon
                                                 Assistant

BES:lmc

APPROVED:

OPINION       COMMITTEE:

W. V. Geppert,         Chairman
Howard Mays
Iola Wilcox
John Reeves
Marvin Thomas

REVIEWED    FOR THE ATTORNEY                GENERAL
BT:  Leonard Passmore